Title: General Orders, 3 May 1780
From: Washington, George
To: 


          
            Head Quarters Morristown Wednesday May 3d 1780
            Parole Boston  Countersigns I; U.
          
          [Officers] Of the Day Tomorrow[:] Colonel Stewart[,] Major Reed[,] Brigade Major Fish
          The Main Guard and Picquets to be relieved from Lord Stirling’s Division and the Pennsylvania Division.
          A Sub. three Serjeants and Forty rank and file with their Arms Blankets & two days Provisions from these Divisions to be sent to Morristown

tomorrow morning: The Officer will receive orders from the Quarter master General.
        